department of the treasury internal_revenue_service washington d c tax exempt and - government entities division sep set ep rt uil no legend taxpayer a individual b individual c medical center d date date date date amount t amount u ira x ira y company a this is in response to your letter dated supplemented by letters dated submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ dear taxpayer a age represents that she received a distribution totaling amount t from ira x taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to mental anguish associated with the murder of her granddaughter and concerns about her daughter's mental health and pending criminal charges which impaired her ability to make sound financial decisions taxpayer a further represents that amount t has not been used for any other purpose under penalty of perjury taxpayer a submits the following facts and representations in support of the ruling_request individual b is taxpayer a’s daughter individual b suffers from depression with psychotic tendencies and paranoid delusions individual b was admitted to the psychiatric unit at medical center d sometime prior to date during individual b’s admission her daughter individual c lived with taxpayer a individual b was released from medical center d into taxpayer a’s care on date on date individual c was found dead in taxpayer a’s home individual b was arrested on date and charged with the murder of individual c taxpayer a maintained ira x with company a on date taxpayer a requested a distribution of amount t from ira x taxpayer a represents that she withdrew amount t from ira x with the intent to rollover amount t into an eligible rollover ira within the 60-day rollover period however because of her grief and confusion during the period immediately following her granddaughter’s death amount t less an amount used by taxpayer a for other purposes was rolled over into ira y on date which was beyond the 60-day rollover period based on the facts and representations taxpayer a requests that the internal_revenue_service the service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount t from ira x because failure to do so would be against equity and good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover within the 60-day period was due to the mental anguish associated with the series of tragic events surrounding the murder of her granddaughter and concerns about her daughter's mental health and pending criminal charges therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the rollover of amount u to ira y provided all other requirements of sec_408 of the code except the day requirement are met with respect to such contribution amount u will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact d no at or fax please address all correspondence to se t ep ra t4 sincerely yours d mectf litthyh u donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose ce
